United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1067
                                   ___________

Hillmar I. Bittner,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of Minnesota.
State of Minnesota; Mike Hatch,      *
Attorney General,                    *    [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: August 24, 2004
                                Filed: August 27, 2004
                                 ___________

Before MELLOY, LAY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Hillmar-Ivan Bittner appeals the district court’s1 denial of his motion to
reconsider the dismissal of his complaint challenging the constitutionality of a
Minnesota child-custody decree. Having carefully reviewed the record, we conclude
the district court did not abuse its discretion as Bittner’s motion did not allege any
cognizable grounds for postjudgment relief or otherwise show exceptional



      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
circumstances warranting relief. See Sanders v. Clemco Indus., 862 F.2d 161, 169
(8th Cir. 1988). Accordingly, we affirm.
                      ______________________________




                                      -2-